United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-4025
                                 ___________

Rodney Evans,                           *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Dora B. Schriro, Director, Missouri     * Appeal from the United States
Department of Corrections;              * District Court for the Eastern
Steve Long, Assistant Division          * District of Missouri.
Director, Missouri Department of        *
Corrections; Michael Bowersox,          *         [UNPUBLISHED]
Superintendent, Potosi Correctional     *
Center; Gloria Gourley, Assistant       *
Superintendent, Potosi Correctional     *
Center; Cecilroy Pettus, Functional     *
Unit Manager Potosi Correctional        *
Center; Robert Martin, Caseworker       *
Assistant, Potosi Correctional Center; *
Patricia Houseman, Caseworker, Potosi *
Correctional Center, Individually and *
in their Official Capacity,             *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: July 3, 2003

                            Filed: August 26, 2003
                                 ___________
Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Missouri inmate Rodney Evans appeals the district court’s adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, we conclude summary judgment was proper--for the reasons explained in the
district court’s order--as to Mr. Evans’s claims that he was unconstitutionally exposed
to environmental tobacco smoke (ETS); that he was subjected to retaliatory cell
searches, a disciplinary, and transfer; and that his legal papers were destroyed. We
thus affirm the dismissal of these claims. See 8th Cir. R. 47B.

       However, Mr. Evans’s claim that defendant Patricia Houseman threatened to
send him to segregation if he did not stop filing complaints about ETS warrants
remand. See Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994) (threat of retaliation
is sufficient injury if made in retaliation for inmate’s use of prison grievance
procedure); Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990) (actions taken
by prison officials against prisoner which would otherwise be proper become
unconstitutional when taken in retaliation for prisoner’s exercise of constitutional
right). Accordingly, we reverse the dismissal of this retaliation claim against
Ms. Houseman and remand for further proceedings; in all other respects, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-